DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 23-29 and 31-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Carr reference, which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Carr to satisfy each of Applicant’s pertinent limitations, as such modifications would be likely to render the Carr assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claim 22 recites the limitations "the form"; ii) claims 22, 25-26 and 42 recite the limitations “the individual decay times” and “the individual decay time”; iii) claims 22, 25 and 42 recite the limitation “the shortest individual decay time”; iv) claim 26 recites the limitation “the range”; v) claim 27 recites the limitation “the combination”; vi) claim 28 recites the limitations “the individual intensities” and “the greatest integrated individual intensity”; vii) claim 29 recites the limitation “the overall emission”; viii) claim 31 recites the limitations  “the same wavelength”, “the integrated individual intensity” and “the maximum integrated individual intensity”; ix) claim 40 recites the limitation “the overall spectral intensity”; x) claim 39 recites the limitations “the emitted radiations” and “the overlap range”; and xi) claim 40 recites the limitations “the sum” and “the overall spectral intensity”.  
The claim 24 recitation of “mutually spaced apart” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 25 recitation of “…differ by more than 75%, with reference to the shortest individual decay time” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claims 26-27, 36 and 38-39 recitations of “in particular” are unclear, as it is unknown whether the limitations following such are absolutely essential limitations of the claims.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claim 34 contains a plurality of periods.  Note that each claim should contain only one period, marking the conclusion of said claim.  Please review/revise/clarify.
The term "several" in claim 34 is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the 
The claim 39 recitation of “on the basis” is unclear.  Exactly what configuration is sought?  Please review/revise/clarify.
The claim 40 recitation of “given by a range” is unclear.  Exactly what configuration is sought?  Please review/revise/clarify.
The term "around" in claim 40 is a relative term which renders the claim indefinite.  The term "around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claim 41 recitation of “at at least two at exactly two” is unclear.  Exactly what configuration is sought?  Please review/revise/clarify.
The claim 41 recitation of “these at least two intensities” conflicts with the earlier recitation of “for at least one detection channel a luminescence intensity is determined”.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claims 23, 30, 32-33, 35 and 37 are rejected as depending (directly or indirectly) from rejected independent claim 22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 30 and 42 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0001351 to Carr et al. (“Carr”).
	Regarding claim 22, Carr anticipates a value document (e.g. documents discussed at para. 2) having a security marking (e.g. security feature discussed at para. 4) in the form of at least two (para. 4) inorganic (per para. 1, quasi-resonant luminescent materials may be utilized as desired; note that some inorganic materials are quasi-resonant) luminescent substances (e.g. luminescent materials discussed at para. 4) whose emission spectra (e.g. continued emission of radiation, as shown in fig. 4A and discussed at para. 26) partially overlap (fig. 4A) in a primary emission range (e.g. 20%-100%, as shown in fig. 4A), i) wherein the emission spectra (aforementioned continued emission of radiation) have a degree of overlap of less than 80% and more than 5% (fig. 4A), ii) wherein the luminescent substances (aforementioned luminescent materials discussed at para. 4) have different individual decay times (fig. 4A) in the primary emission range (aforementioned 20%-100%), iii) wherein the individual decay times (see the differences in decay constants, Tau, shown in fig. 4A) of the luminescent substances (aforementioned luminescent materials discussed at para. 4) differ by more than 50% with reference to the shortest individual decay time (fig. 4A).
	Regarding claim 30, Carr anticipates the value document according to claim 22, wherein the luminescent substances (aforementioned luminescent materials discussed at para. 4) can be excited in (para. 17) the primary emission range (aforementioned 20%-100%, as shown in fig. 4A).
	Regarding claim 42, Carr anticipates a security feature (written abstract and para. 3) for manufacturing a value document according to claim 22, comprising at least two inorganic luminescent substances (aforementioned luminescent materials discussed at para. 4) whose emission spectra (aforementioned continued emission of radiation, as shown in fig. 4A and discussed at para. 26) partially overlap (fig. 4A) in a primary emission range (aforementioned 20%-100%, as shown in fig. 4A), i) wherein the emission spectra (aforementioned continued emission of radiation) have a degree of overlap of less 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637